Case 1:16-cr-00371-RA Document 816-55 Filed 10/28/19 Page 1 of 2




                         EXHIBIT 55
                         Case 1:16-cr-00371-RA Document 816-55 Filed 10/28/19 Page 2 of 2




                                                                     Savannah 's iPhone

                                                                     CS-I let Greg know , I'm still on with MM but she wants to move forward with her withdrawal
                                                                     motion I'll call the court today

                                                              6/14/18, 11 :53 AM (Viewed 6/14/18, 11 :54 AM)
Caitlin Sikes (9544946997)

Yikes.

                                                                            6/14/18, 11 :56 AM
                                                                     Savannah's iPhone

                                                                     Spoke to clerk, who put me on hold and spoke to Ronnie right then. Ronnie said we can put
                                                                     the motion in whenever we prepare it, but no need to set a schedule or wait for trial. I told the
                                                                     clerk that this was not a "motion in our pocket" call and that we needed to prepare it , but that
                                                                     I would submit an ex parte letter today confi rming that we spoke, out the court on notice , and
                                                                     would file a motion as soon a practicable .

                                                                            6114/18, 11 :56 AM
Greg Morvillo [Orrick, Herrington & Sutcliffe LLP] (6468311531)

Sigh.

                                                                            6/14118, 11 :57 AM
                                                                     Savannah 's iPhone

                                                                     Huge sigh

                                                                            6114118, 11 :57 AM
Greg Morvillo [Orrick, Herrington & Sutcliffe LLP] (6468311531)

Ok. Let's get on it. Maybe we should loop in one of those Set App group kids

                                                                            6114118, 11 :57 AM
                                                                     Savannah 's iPhone

                                                                     Yes . Caitlin knows all of them.

                                                                            6114/18, 11 :58 AM
                                                                     Savannah 's iPhone

                                                                     Suggestions?




                                                                                                                                         ORRICK S800000262
